MEMORANDUM **
Rika Fristda Siringo Ringo, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
The agency denied Siringo Ringo’s asylum claim as time-barred. Siringo Ringo does not challenge this finding in her opening brief.
Substantial evidence supports the BIA’s finding that Siringo Ringo’s experiences in Indonesia did not rise to the level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir.2003). In addition, substantial evidence supports the BIA’s conclusion that as even a member of a disfavored group, Siringo Ringo failed to establish a clear probability of persecution because she did not demonstrate sufficient individualized risk. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 *330(9th Cir.2003). Lastly, the record does not compel the conclusion that Siringo Ringo established a pattern or practice of persecution against Christians in Indonesia. See Lolong v. Gonzales, 484 F.3d 1173, 1180-81 (9th Cir.2007) (en banc). Accordingly, Siringo Ringo’s withholding of removal claim fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.